Citation Nr: 1633062	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-05 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus with degenerative joint disease.

2.  Entitlement to an extra-schedular rating for bilateral pes planus with degenerative joint disease.

3.  Entitlement to service connection for a back disorder, claimed as back pain.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1955 to June 1956.  

This case is before the Board of Veterans' Appeals (Board) on appeal from January 2011 and November 2011 rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

When the claims were before the Board in April 2015, they were remanded for additional development and adjudicative action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an extra-schedular rating for bilateral pes planus with degenerative joint disease and entitlement to service connection for a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral pes planus with degenerative joint disease is manifested by pain on manipulation and use accentuated; swelling on use; characteristic callosities; and marked pronation improved by orthopedic device on the right; but no extreme tenderness of plantar surfaces of the feet; marked inward displacement and severe spasm of the Achilles tendons on manipulation not improved by orthopedic shoes or appliances; or pes cavus.





CONCLUSION OF LAW

The criteria for an initial schedular evaluation in excess of 30 percent for bilateral pes planus with degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), service personnel records, and available post-service VA medical records have been obtained.  

Further, the Veteran was afforded VA examinations in November 2011 and May 2015.  The Board finds the May 2015 VA examination report reflects that the VA physician addressed all applicable rating criteria in compliance with the Board's remand directive.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  

The Veteran's bilateral pes planus with degenerative joint disease is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276.

A 30 percent evaluation is assigned for bilateral pes planus that is severe; with objective evidence of marked deformity (pronation, abduction, ect.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral pes planus; with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran was granted service connection with a 30 percent evaluation for bilateral pes planus, effective March 2007.  

For the reasons explained below, the Board has determined that an evaluation in excess of 30 percent is not warranted for the Veteran's bilateral pes planus for any portion of the period of the claim.

A December 2009 VA treatment record reported bilateral foot pain over the plantar surface that was exacerbated with ambulation. 

In a November 2011 VA examination report, the Veteran noted symptoms of pain that radiated up to his legs and swelling that caused difficulty walking and standing.  The examiner found bilateral foot pain on manipulation and use accentuated and that pes planus was manifested by characteristic callosities, tenderness on palpation that was not severe, mild pronation, decreased longitudinal arch height on weight-bearing, and that symptoms were relieved by orthotics.  The examiner did not find evidence of marked deformity or pronation, weight bearing line over or medial to the great toe, inward bowing, marked inward displacement, or severe spasm of the Achilles tendons.  The examiner noted findings of bilateral hallux valgus with hallux rigidus, heel spurs and degenerative joint disease, and diabetic neuropathy.  The examiner opined that bilateral pes planus did not impact the Veteran's ability to work.

In a May 2015 VA examination report, the Veteran reported symptoms of constant foot pain and swelling that improved overnight, paresthesias and numbness that was not totally alleviated by orthotics, and unpredictable flare-ups of pain with functional impairment of avoiding standing and walking.  The examiner found bilateral pain accentuated on use and manipulation, swelling on use, characteristic callosities, decreased longitudinal arch height on weight-bearing with symptoms relieved by arch supports, marked pronation on the right side improved by orthopedic shoes or appliances, and no extreme tenderness of plantar surfaces, marked deformity, weight bearing line over or medial to the great toe, inward bowing, marked displacement, or severe spasm of the Achilles tendons, or any other lower extremity deformity causing alteration of the weight-bearing line.

The examiner opined that the Veteran had right foot metatarsalgia, bilateral hallux valgus with mild or moderate symptoms, and no Morton's neuroma, hammer toes, hallux rigidus, acquired pes cavus, malunion or nonunion of tarsal or metatarsal bones, or other foot injuries.  The examiner also opined that the Veteran's bilateral foot pain caused functional loss of incoordination, pain on weight-bearing and non-weight bearing, swelling, instability of station, disturbance of locomotion, interference with standing, and right foot deformity.  Functional loss during a flare-up of pain was caused limitation of standing and walking due to pain and incoordination that was not so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner opined that the Veteran's ability to perform occupational tasks were impacted by bilateral pes planus because he standing and walking were limited by pain, gait was unsteady secondary to pain and paresthesias in the feet, and the Veteran used a wheelchair, cane, or walker for mobility.  The examiner found pain and paresthesias in the bilateral feet were related to service-connected pes planus and non service-connected diabetic neuropathy and that bilateral hallux valgus was separate from pes planus.  

After careful review of the evidence, the Board finds that the criteria for an evaluation greater than 30 percent for a bilateral pes planus with degenerative joint disease are not met.  Throughout the period on appeal, the Veteran's pes planus was manifested by pain on manipulation and use accentuated, swelling on use, characteristic callosities, decreased longitudinal arch height on weight-bearing, marked pronation on the right side with symptoms relieved or improved by orthopedic shoes or appliances.  The November 2011 and May 2015 VA examination reports did not find evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the Achilles tendons on manipulation to warrant a higher evaluation.  Moreover, the VA examiners concluded that the Veteran's symptoms were improved by orthopedic shoes or appliances.   

The evidence also fails to demonstrate the presence of bilateral acquired claw foot that would warrant a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  As the objective medical evidence shows that the Veteran does not have any other bilateral foot disability that warrants a higher rating, the Board must conclude that the disability is properly evaluated as 30 percent disabling.  

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined that a rating in excess of 30 percent is not warranted for any portion of the rating period.

The Board notes that the May 2015 VA examination report found additional functional limitations due to bilateral pes planus which are addressed in the remand portion of the decision below regarding whether bilateral pes planus should be referred to the Under Secretary for Benefits or the Director of Compensation for extra-schedular consideration.  

Further, the Board notes that while the Veteran's bilateral foot disability is productive of some industrial impairment, specifically difficulty standing or walking, there is no contention on the Veteran's part or evidence suggesting that the disability is sufficient by itself to render the Veteran unemployable.  Therefore, the Board has determined that the issue of entitlement to a total rating based on unemployability due to bilateral pes planus with degenerative joint disease has not been raised in this case.

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to an initial schedular evaluation in excess of 30 percent for bilateral pes planus with degenerative joint disease is denied.


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claims on appeal are decided.

Extraschedular disability rating for bilateral pes planus with degenerative joint disease

VA regulations allow for the provision of an extraschedular disability rating for exceptional cases where ratings based on the statutory schedules are found to be inadequate.  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See id.

The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. at 115.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation (formerly the Director of Compensation and Pension Service) to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

As discussed above, the Board declined to grant entitlement to an initial evaluation in excess of 30 percent for bilateral pes planus.  However, the Board notes that symptomatology of functional loss and limitation of motion related to bilateral pes planus with degenerative joint disease is not contemplated under Diagnostic Code 5276 for bilateral pes planus, is not encompassed by one of the Veteran's other service-connected disabilities, and is not a separate or distinct manifestation from his disability that may warrant a separate disability rating.  Therefore, the first prong outlined in Thun has been met and the Veteran's functional loss and limitation of motion must be considered as the basis of referral for consideration of an extraschedular evaluation for his bilateral pes planus with degenerative joint disease.  See Thun, 22 Vet. App. at 115.

The Board also concludes that the Veteran's disability level is greater than what is contemplated by the criteria for a 30 percent evaluation for bilateral pes planus due to the additional functional loss of incoordination, pain with and without weight-bearing, instability of station, disturbance of locomotion, and interference with standing.  Moreover, the record indicates that the Veteran's functional loss and limitation of motion may cause marked interference with employment.  The Board notes that the May 2015 VA examiner opined that the Veteran's bilateral foot disability impacted his ability to work because the Veteran was limited in standing and walking, had unsteady gait secondary to pain and paresthesias in the feet, and used a wheelchair, cane, or walker for mobility.  Therefore, the Board concludes that the Veteran's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization that would warrant extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).

The Board notes that because it may not assign an extra schedular rating in the first instance, the issue is referred for extra-schedular consideration. 

Low back disorder

Pursuant to the April 2015 remand, the Veteran was afforded an additional VA examination in May 2015 to determine the nature and etiology of his low back disorder.  The Veteran reported low back pain beginning in 1955 while in active service that continue since and that he had increased pain and incapacity for the past year due to cancer.  He noted current symptoms of pain in the low back that radiated to the lower extremities with unpredictable flare-ups of pain that resulted in avoidance of standing and walking due to back pain and incoordination.  The examiner noted that the Veteran was treated for a strained back in September 1955 and in October 1955 and reported a 2012 diagnosis of spinal stenosis and 2013 diagnosis of multiple myeloma with pathologic spine fractures.  The examiner was unable to provide range of motion testing because he determined that the Veteran was a fall risk, noting that the Veteran was in a wheelchair due to back pain and disequilibrium.  The examiner found tenderness of the spine and bilateral paraspinal muscles, pain and incoordination that significantly limited functional ability, guarding and localized tenderness not resulting in abnormal gait or abnormal spinal contour, with additional factors of instability of station, disturbance of locomotion, and interference with standing.  Muscle strength was decreased on the right side with knee extension, ankle plantar and dorsiflexion, and great toe extension, and reflexes were hypoactive at the bilateral knees and absent at the bilateral ankles.  

The examiner found moderate right lower extremity radiculopathy, mild left lower extremity radiculopathy, and intervertebral disc syndrome (IVDS) that required episodes of bed rest of at least six weeks during the past 12 months.  The examiner noted that the Veteran had multiple lumbar spine disorders that caused low back pain, most notably lumbar spinal stenosis and pathological fractures from multiple myeloma and opined that severe back pain was related to degenerative disease and pathologic fractures from multiple myeloma.  The examiner opined that it was extremely unlikely that the Veteran had degenerative changes of spinal stenosis at separation from service, noting that he separated from service in 1956 and that there were no radiographic studies in his service treatment records (STRs).  The examiner concluded that it was unlikely that current back pain was related to pain in active service more than 60 years prior, that a current back disorder arose during service or was otherwise related to active service, or that any low back disability manifested as arthritis arose within one year after separation from service.

The Board finds the May 2015 VA examination report inadequate for adjudicative purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).   Specifically, the VA examiner did not provide an opinion with adequate rationale to support the conclusions that the Veteran's current back diagnoses were not related to active service because the opinion relied on a finding that there were no radiographic studies in service and that he separated from service more than 60 years prior.  The examiner did not address STRs indicating treatment for a strained back and back ache in service or account for the Veteran's lay statement that back pain began in active service and continued ever since.   Further, the VA examiner did not provide an opinion that accounted for all relevant evidence of record.  Specifically, private medical records in connection with the Veteran's prior employment reported ongoing treatment for back pain.  A June 1970 private medical record noted the Veteran's complaints of back pain for one week with a history of back problems and a May 1987 private medical record indicated that the Veteran had low back pain since September 1985 due to an impression of a potential "old chronic herniated disc with central calcification at L4-L5."  Therefore, the claim must be remanded for another VA examination to determine the nature and etiology of all back disorders present during the period of that claim with a rationale that accounts for all pertinent evidence of record.  

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issues on appeal, including VA treatment records for the period from February 2016 to the present.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include VA treatment records for the time period from February 2016 to the present.

2. Then, the Veteran should be provided an examination by a physician with sufficient expertise to determine the nature and etiology of all back disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each back disorder that has been present during the period of the claim.  With respect to each such disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is etiologically related to the Veteran's active service.   

The examiner is directed to specifically comment on STRs noting treatment for a strained back and back ache, private medical records indicating treatment for back pain in June 1970 and a finding of a potential old chronic herniated disc in September 1985, and the Veteran's lay statements that his symptoms began in service and continued since. 

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. Refer the claim of entitlement to an extra-schedular rating in excess of 30 percent for bilateral pes planus with degenerative joint disease the Under Secretary for Benefits or the Director of Compensation.

5. The RO or the AMC also should undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


